In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana
                ______________________________

                      No. 06-10-00065-CV
                ______________________________


  DAVID T. MARTINEAU, D/B/A HOP-MAR ENERGY, L.P., Appellant

                                  V.

GEORGE LLOYD, RANDALL W. LLOYD, AND JUSTIN LLOYD, Appellees




           On Appeal from the 188th Judicial District Court
                        Gregg County, Texas
                   Trial Court No. 2008-2337-A




             Before Morriss, C.J., Carter and Moseley, JJ.
               Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Appellant, David T. Martineau, d/b/a Hop-Mar Energy, L.P., and Appellees, George

Lloyd, Randall W. Lloyd, and Justin Lloyd, have filed with this Court a joint motion to dismiss the

pending appeal in this matter and remand the cause to the trial court. The parties represent to this

Court they have reached a full and final settlement. In such a case, no real controversy exists, and

in the absence of a controversy, the appeal is moot.

       We grant the motion. We set aside, without regard to the merits, the judgment of the trial

court and remand the case to the trial court for rendition of judgment in accordance with the

agreement. See TEX. R. APP. P. 42.1(a)(2)(B).


                                                       Jack Carter
                                                       Justice

Date Submitted:        April 11, 2011
Date Decided:          April 12, 2011




                                                 2